Citation Nr: 1447221	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-18 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a compensable rating for restless leg syndrome.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 2003 to December 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for restless leg syndrome, rated 0 percent, effective December 10, 2007.  

The Veteran had also initiated appeals of the initial ratings for a cystic lesion of the right iliac bone and for partial labral detachment of the right hip.  An April 2010 rating decision increased the rating for right hip trochanteric bursitis (formerly partial labral detachment of the right hip) to 10 percent, effective December 10, 2007, and granted service connection for labral tear of the left hip, rated 10 percent, effective December 10, 2007.  In a May 2010 VA Form 9, the Veteran notified VA that she was satisfied with the ratings assigned as to all issues she appealed, except the rating for restless leg syndrome.  Consequently, the matters of the ratings for a cystic lesion of the right iliac bone and for partial labral detachment of the right hip are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

In the May 2010 VA Form 9, the Veteran checked the box indicating that she wanted a BVA hearing at a local VA office.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the AOJ schedules Travel Board hearings, a remand to the AOJ is warranted.


Accordingly, the case is REMANDED for the following:

Schedule the appellant for a Travel Board hearing.  After the hearing is conducted, or in the event the appellant withdraws her hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

